Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-23 in the reply filed on 11/29/2021 is acknowledged.  The traversal is on the ground(s) that the examiner’s cursory statement regarding what is disclosed in the cited reference is insufficient to require restriction of the claims.  This is not found persuasive because it appears that any technical special feature in claim 1 is rendered obvious by the art of record. See rejection below.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the hot reformed effluent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
8 recites the limitation "the reformed effluent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the reformed gas effluent" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the reformer effluent" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the hot reformed gas" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the reformed gas" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the effluents" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the hot reformed gas" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the reformed gas" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the reformed gas" in line 4.  There is insufficient antecedent basis for this limitation in the claim.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-8, 16, 17, 20, 21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 4919844) in view of Fernie (US 2012/0061619).
Wang teaches a heat exchanger reformer for convective steam reforming a of a hydrocarbon feed (abstract) wherein the reformer comprises a vessel having alternating first and second channels (col. 4, lines 5-33) which vessel comprises a first inlet at a first end for supplying a mixture of a hydrocarbon feed and steam to the first channels and causing the mixture to flow in a direction toward a second end of the assembly (fig. 1, #20, 26, 19; col. 4, lines 5-33), the vessel also comprises a second inlet close to the second end of the assembly for supplying reformer effluent as a heating gas flow to the second channels, wherein the second channels provide for conducting the hot reformer effluent in a counter current flow of the hydrocarbon feed, which second channels are connected to a collector for the reformer outlet for the effluent to leave the heat exchanger reformer at the first end of the assembly (fig. 1, #35, 31; col. 4, line 32-col. 5, line 17).
Wang fails to teach a plate assembly section placed in the vessel comprising several plates positioned at a distance from each other to provide alternating first and second channels between adjacent plates and a second section is provided for conducting the hot reformer to flow in cross direction of the first channels.
Fernie, however, teaches an apparatus for preparing syngas from carbonaceous feedstock (abstract) wherein a plate assembly section placed in the vessel comprising several plates positioned at a distance from each other to provide alternating first and second channels between adjacent plates and a second section is provided for conducting the hot reformer to flow in cross direction of the first channels (para. 0025; fig. 1, fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a plate assembly section placed in the vessel comprising several plates positioned at a distance from each other to provide alternating first and second channels between adjacent plates and a second section is provided for conducting the hot reformer to flow in cross direction of the first channels in Wang in order to provide a configuration of a heat exchanger known in the art as taught by Fernie.
Regarding claim 2, Wang teaches that the collector outlet is provided for conducting the effluent to an outlet nozzle of the vessel (outlet line 46 meets limitation of nozzle; col. 4, line 32-col. 5, line 17).
Regarding claim 3, Wang teaches that the channels are packed with catalyst (col. 4, line 32-col. 5, line 17).
Regarding claim 4, Wang teaches that the first and second channels run parallel (fig. 1, #24, 31).
Regarding claim 5-6, Fernie teaches a stack of plates one such that at least a first and second part of the first channels are provided and run parallel to each other (fig. 2, #1, 6; para. 0026). 
Regarding claim 7, Wang teaches an enclosing shell for the channel assembly (fig. 1, #50; col. 4, lines 5-33).
Regarding claim 8, Wang teaches the second channels are connected to a collector outlet at an extension of the second channels for the reformed gas effluent to leave the heat exchanger, (fig. 1, #18, 31, col. 4, lines 5-33), wherein the collector is provided for conducting the reformer effluent to an outlet nozzle of the vessel before exiting the vessel as a single product stream out of the heat exchanger vessel (fig. 1, #35, 31; col. 4, line 32-col. 5, line 17).
Regarding claim 16-17, 21, Wang teaches a portion (box) on top of the assembly section which is provided with a plurality of supply holes at the position of the first channels for supplying the mixture of hydrocarbon feed and steam to the first channels wherein the feed provided from a central tube to the portion (box) (meets limitation of diffuser type inlet (fig. 1, #16, 20; col. 4, lines 5-33).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 4919844) in view of Fernie (US 2012/0061619) and Gruss (US 2009/0104488).
Wang teaches an apparatus as described above in claim 1, but fails to teach the hot reformed gas is collected in extended ducts at the first end of the plate assembly to leave the heat exchanger at a second extension of the second channels of the plate assembly.
Gruss, however, teaches a heat exchanger reformer (abstract) wherein product gas is collected in extended ducts at the outlet end of the plate assembly to leave the heat exchanger at an extension of the channels of the plate assembly (fig. 4b; para. 0088-0092).
Therefore, it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to provide product gas is collected in extended ducts at the outlet end of the plate assembly to leave the heat exchanger at an extension of the channels of the plate assembly in Wang in order to provide a configuration known in the art as taught by Gruss.
Additionally, Wang teaches the reformed gas exiting the first channels collected at the second end of the plate assembly in a collector outlet to leave the exchanger at a first extension of the first channels of the plate assembly (col. 4, lines 5-33).
Additionally, the limitation of conducting the effluents to a separate outlet nozzle of the vessel to provide separate streams leaving the vessel is met by the art as making these outlets separable involves routine design choice (i.e. flowing different reformer at different temperatures to different applications). See MPEP 2144.04 (V) (C).
Regarding claim 10, Wang teaches supplying reformer effluent as a heating gas flow to the second channels, wherein the second channels provide for conducting the hot reformer effluent in a counter current flow of the hydrocarbon feed, which second channels are connected to a collector for the reformer outlet for the effluent to leave the heat exchanger reformer at the first end of the assembly (fig. 1, #35, 31; col. 4, line 32-col. 5, line 17).

Claim 11-15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 4919844) in view of Fernie (US 2012/0061619) and Simmons (US 2009/0293359).
Wang teaches an apparatus as described above in claim 1, but fails to teach the limitations of claims 11-15.
Simmons, however, teaches a heat exchanger reformer (para. 0014) wherein fins are provided in the heat exchanger channel (second channel) extending along the flowing direction of the reformed gas along the length of the plate (para. 0205, 0212) for the purpose of promoting dimensional stability (para. 0212).
Therefore, it would have been obvious to one of ordinary skill in the art to provide fins in the heat exchanger channel (second channel) extending along the flowing direction of the reformed gas along the length of the plate in Wang in order to promote dimensional stability as taught by Simmons.
Regarding claim 12, Simmons teaches that the fins (ridges) protrude in the channel and extends along the flowing direction of the fluid (fig. 19; para. 0212).
Regarding claim 13, Simmons teaches that the fin extends the entire height of the channel (para. 0212). As, the ridge extends the entire height, it would have been obvious to one of ordinary skill in the art to connect adjacent plates via the ridge in order to use a structure already in place within the channel absent a showing of unexpected results.
Regarding claim 14, Simmons teaches that the channels are produced with corrugated inserts (would necessarily face the second channel; para. 0126).
Regarding claim 15, Simmons teaches that the fins have a thickness 0.1-40% of and the microchannel width (para. 0135).
Regarding claim 18, Simmons teaches that the plates are coated with protective coatings (para. 0194).
Regarding claim 19, Simmons teaches that plates are made of alloys of metals including chromium (meets the limitation of resistant to metal dusting; para. 0123).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 4919844) in view of Fernie (US 2012/0061619) and Ghazvini (US 2015/0010874).
Wang teaches an apparatus as described above in claim 1, but fails to teach the first and second end plates have a larger thickness in comparison to plates delimiting first and second channels.
Ghazvini, however, teaches a heat exchanger apparatus (para. 0012) wherein the end plates have a larger thickness in comparison to the plates delimiting the first and second channels for the purpose of ensuring fluids do not leak out of the stack (thickness of 5 layer stack is 3 mm, material (plate) surrounding the stack is 5 mm; para. 0075, 0077).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the end plates have a larger thickness in comparison to the plates delimiting the first and second channels in Wang in order to ensure fluids do not leak out of the stack as taught by Ghazvini.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735